Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the pipe member (74) of the power supply probe (7),  the thickness of the pipe member (84) of the grounding probe (8) of claim 3 and the thickness of the ground probe of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagawa (US 2016/0154024 A1).
Regarding claim 1, Miyagawa at fig. 1-2 discloses a probe unit comprising:
a signal probe [40C for high frequency signals, ¶0040] configured to receive and output a signal from and to a predetermined circuit structure;
a power supply probe [40B for power supply, ¶0040] configured to supply power to the predetermined circuit structure;
a grounding probe [40A for ground, ¶0040] configured to supply a ground potential to the predetermined circuit structure; and
a conductive probe holder [metal block 50 (50A, 50B)] including a plurality of hole portions [51, ¶0041] in which the signal probe, the power supply probe, and the grounding probe are insertable, the plurality of hole portions having a same hole shape [as shown] as one another, wherein
the signal probe, the power supply probe, and the grounding probe inserted into the plurality of hole portions are interchangeable [because of same hole shape, ¶0041] with one another to change an arrangement of the signal probe, the power supply probe, and the grounding probe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa as applied to claim 1 above, and further in view of Sato et al. (JP 2005 127891 A1), hereafter Sato.
Regarding claim 2, Miyagawa at fig. 1-2 discloses the probe unit according to claim 1, wherein each of the signal probe, the power supply probe, and the grounding probe includes: a cylindrical pipe member [tube 41,  ¶0041, ¶0043] and each of the pipe members of the probes have a same outer diameter [as shown]. Miyagawa is silent about each of the probe includes: a collar including a hollow portion and fixed to an inner circumferential side of at least one end in a longitudinal direction of the pipe member; and an inner conductor including a flange configured to abut on a stepped portion formed by the pipe member and the collar, the inner conductor being expandable and contractible along the longitudinal direction and penetrating the pipe member, and the pipe members of the probes have a same outer diameter. Sato in similar environment discloses the probe [fig. 1] include: a cylindrical pipe member [pipe 2]; a collar [4] including a hollow portion and fixed to an inner circumferential side of at least one end in a longitudinal direction of the pipe member [as shown]; and  an inner conductor [11] including a flange [11b] configured to abut on a stepped portion formed by the pipe member and the collar [as shown], the inner conductor being expandable and contractible along the longitudinal direction and penetrating the pipe member [as shown] to stabilize the inspection without the influence of radio frequency noise. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the probe unit of Miyagawa as taught by Sato in order to obtain advantages that Sato have to offer, e.g. to stabilize the inspection without the influence of radio frequency noise (also see ¶0006 and ¶0034).
Regarding claim 9, Sato discloses the contact probe according to claim 2, wherein the collar is made of a conductive material [¶0025].
Regarding claim 10, Sato discloses the contact probe according to claim 2, wherein an another collar is provided at another end of the pipe member [4 at both ends of pipe 2 as shown, fig. 1] of at least one of the signal probe, the power supply probe and the grounding probe.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa and Sato as applied to claim 2 above, and further in view of Kazama et al. (US 2009/0093161 A1), hereafter Kazama.
Regarding claim 3, the combination of Miyagawa and Sato discloses all the elements. They are silent about the probe unit, wherein an outermost diameter of the inner conductor of the signal probe is different from an outermost diameter of the inner conductor of at least one of the power supply probe and the grounding probe, and a thickness of the pipe member of the signal probe is different from a thickness of the pipe member of at least one of the power supply probe and the grounding probe.
Kazama in similar environment and at fig. 9-10 discloses the probe unit include the signal probe 55, the power supply probe 57, and the grounding probe 56 to speed-up the high-speed testing operation for miniaturized semiconductor integrated circuits. Kazama further discloses an outermost diameter [diameter of needle/flange of 55 (as an example)] of the inner conductor [needle/flange of 55] of the signal probe 55 is different [smaller, as shown compare to 79a/80] from an outermost diameter [diameter of 80] of the inner conductor of at least one of the power supply probe and the grounding probe [56], and a thickness of the pipe member [63] of the signal probe [55] is different [more, as shown at fig. 9] from a thickness of the pipe member [65] of at least one of the power supply probe and the grounding probe [56]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination of Miyagawa and Sato using the teaching of Kazama as stated above, in order to obtain advantages that Kazama have to offer e.g. to provide stable ground potential and precision impedance matching during high-speed testing (see ¶0031-0032). 
Regarding claim 4, Kazama at fig. 9-10 discloses the probe unit according to claim 3, wherein 
the outermost diameter of the inner conductor of the signal probe [diameter needle/flange of 55] is different [smaller as shown] from the outermost diameter of the inner conductor of the grounding probe [diameter of 80 as shown], and
the thickness of the pipe member [thickness of 63] of the signal probe [55] is different [small, as shown at fig. 9] from the thickness [thickness of 56] of the grounding probe [56].

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa as applied to claim 1 above, and further in view of Yoshida (JP 2007 178163 A).
Regarding claim 5, Miyagawa discloses all the elements. Miyagawa is silent about adjacent ones of the hole portions of the probe holder communicate with each other at portions thereof, at least an outer circumferential surface of the pipe member is conductive, and the pipe members of the probes penetrating the adjacent hole portions contact each other at the portions where the hole portions communicate with each other. Yoshida in similar environment and at least at fig. 1(b) and 1(c) discloses providing an external cover tube assembly 3 produced by joining an external cover tube 31 (signal pipe member) and a ground socket 32 (ground pipe member); inserting RF signal probe 1RFSIG and ground socket 32, respectively; and providing a through-hole in an insulating block 2 that matches the structure of the external cover tube assembly 3, that provides a coaxial structure to eliminate the influence of the noise during high speed and high frequency testing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use teaching of Yoshida to modify the Miyagawa, in order to obtain advantages that Yoshida has to offer e.g. to eliminate the influence of the noise during high speed and high frequency testing (also see Abstract).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa as applied to claim 1 above, and further in view of Kazama et al. (US 2009/0093161 A1), hereafter Kazama.
Regarding claim 6, Miyagawa discloses all the elements. Miyagawa is silent about the pipe member of each of the signal probe and the power supply probe includes an insulating pipe made of an insulating material, and the pipe member of the grounding probe is made of a conductive material. Kazama at fig. 9-10 discloses the probe unit include the signal probe 55, the power supply probe 57, and the grounding probe 56 to speed-up the high-speed testing operation for miniaturized semiconductor integrated circuits. Kazama further discloses the pipe member of each of the signal probe 55 and the power supply probe 57 includes an insulating pipe [63] made of an insulating material [¶0141], and the pipe member [65] of the grounding probe 56 is made of a conductive material [¶0141]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the Miyagawa using the teaching of Kazama as stated above, in order to obtain advantages that Kazama have to offer e.g. to provide stable ground potential and precision impedance matching during high-speed testing for miniaturized semiconductor integrated circuits (also see ¶0031-0032).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa and Kazama as applied to claim 6 above, and further in view of Sato et al. (JP 2005 127891 A1), hereafter Sato.
Regarding claim 7, the combination of Miyagawa and Kazama discloses all the elements. They are silent about the pipe member of each of the signal probe and the power supply probe further includes conductive coating layers provided on an inner circumference and an outer circumference of the insulating pipe. Sato discloses a capacitor 7 on inner side of the insulating pipe 21 or on the outer periphery to remove noise entering from outside, therefore discloses the pipe member further includes conductive coating layers provided on an inner circumference and an outer circumference to form the capacitor for noise cancellation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the probe unit of the combination of Miyagawa and Kazama using the teaching of Sato, in order to remove the external noise.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa as applied to claim 1 above, and further in view of Lee (US 2004/0100295).
Regarding claim 8, Miyagawa discloses all the elements. Miyagawa is silent about the pipe member of at least one of the signal probe, the power supply probe and the grounding probe includes: an outer circumferential pipe and an inner circumferential pipe forming a double-pipe structure; and insulating members provided between the outer circumferential pipe and the inner circumferential pipe at both ends in an axial direction of the pipe member, and an air layer is formed by the outer circumferential pipe, the inner circumferential pipe, and the insulating members. Lee in similar environment ¶0034 and at fig. 2 discloses the pipe member includes: an outer circumferential pipe [220] and an inner circumferential pipe [230] forming a double-pipe structure; and insulating members [250] provided between the outer circumferential pipe and the inner circumferential pipe at both ends [as shown] in an axial direction of the pipe member, and an air layer [260] is formed by the outer circumferential pipe, the inner circumferential pipe, and the insulating members [as shown]. The probe of Lee improves signal transmission efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date use teaching of Lee to modify the probe of Miyagawa, in order to obtain advantages that Lee has to offer e.g. transfer a signal provided without a loss by impedance matching (see ¶0042).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-8 of U.S. Patent No. 11,422,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent. That is, claim 1 is anticipated by claim 1 of the patent. Claimed “the signal probe, the power supply probe, and the grounding probe inserted into the plurality of hole portions are interchangeable with one another to change an arrangement of the signal probe, the power supply probe, and the grounding probe” is obvious to “the plurality of hole portions having a same hole shape as one another” of patent claim 1. Similarly, claim 2-3 and 5-10 are obvious to claims 1, 1,  2, 4, 5, 6, 7, 8 respectively of the patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,422,156 in view of Kazama et al. (US 2009/0093161 A1), hereafter Kazama. Regarding claim 4, the patent claim 3 discloses all the elements except for the thickness [thickness of 56] of the grounding probe [56]. Kazama discloses the thickness [thickness of 56] of the grounding probe [56]. Kazama further discloses the thickness of the pipe member [thickness of 63] of the signal probe [55] is different [small, as shown at fig. 9] from the thickness [thickness of 56] of the grounding probe [56]. The probe unit of Kazama speed-up the high-speed testing operation for miniaturized semiconductor integrated circuits. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the patent claim 3 using the teaching of Kazama as stated above, in order to obtain advantages that Kazama have to offer e.g. to provide stable ground potential and precision impedance matching during high-speed testing (see ¶0031-0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



October 8, 2022